UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1212



MARY ANNE PIKKERT,

                                               Plaintiff - Appellee,

          versus


ALEXANDER PASTENE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(CA-03-22-23AJ)


Submitted:   May 15, 2003                   Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alexander Pastene, Appellant Pro Se. David Scott Mathews, JASPER
COUNTY ATTORNEY’S OFFICE, Ridgeland, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alexander Pastene seeks to appeal the magistrate judge’s order

remanding his civil action to state court.     The magistrate judge’s

remand order is not reviewable.       See 28 U.S.C. § 1447(d) (2000).

Accordingly, we dismiss the appeal for lack of jurisdiction.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            DISMISSED




                                  2